Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

Debtor 4 Jasmine Hester
First Name Middle Name Last Namo
[1 Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Namo Middla Name Last Name

 

Case Number 20-10755
(If known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr, P, 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113).
I. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: CJ contains nonstandard provisions. See paragraph 15 below.
2) does not contain nonstandard provisions.

(b) This plan: 4] values the claim(s) that secures collateral. See paragraph 4(f) below.
C1 does not value claim(s) that secures collateral.

(c) This plan: — & seeks to avoid a lien or security interest. See paragraph 8 below.
UO does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $486.00 biweekly for the applicable
commitment period of: |

C 60 months; or (If applicable include the following: These plan
payments will changeto$ =~—s monthly on
aminimum of 36 months. See 11 U.S.C. § 1325(b)(4). 20.)

(b) The payments under paragraph 2(a) shall be paid:

& Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

& Debtor 1100% OO Debtor 2 %

CL) Direct to the Trustee for the following reason(s):
C) The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
CO The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1of5
Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:2 of 8

from ____ (source, including income tax refunds).

Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (YIN) DEBTOR(S)) CREDITOR PAYMENT
Shellpoint fka Ditech Real property Y Debtor October 2020 Contract rate

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
Shellpoint fka Ditech Real property Y 20,408.00 NA

Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated
otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $3,710.00.

{c) Priority Claims. Other 1] U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims, All allowed claims that are fully secured shall be paid through the plan as set forth below.
CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

(¢) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

 

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE | MONTHLY PAYMENT
Global Lending Vehicle 21,207.00 5% 250.00

(f) Valuation of Secured Claims to Which 11 U.S.C, § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

service.
VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Sunset Finance Personal property/vehicle 1.00 5% 1,00
Jay & Diane Taylor Disputed judgment lien 0.00 0.00 0.0

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
O with interest at % per annum or CL) without interest:

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00 % dividend or a pro rata share of
$0.00, whichever is greater.

5 Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SER VICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR D ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:4 of 8

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: 1 Direct-to the Creditor; or 1) To the Trustee.
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

Ts Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

LAL ADDRESS

8. Lien Avoidance. Pursuantto 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.
CREDITOR JEN IDENTIFICATION (if known) PROPERTY
Sunset Finance HHG
Jay & Diane Taylor Judgment lien
§.. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL, AMOUNT OF CLAIM SATISFIED
Santander Repod vehicle Full satisfaction of all debt & claims
US Auto Finance aka Jefferson Capital Systems | Repod vehicle Full satisfaction of all debt & claims

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by

GASB — Form 113 [Rev. 12/1/17] Page 4 of 5
14.

=
on

By sign

Dated:

GASB -

Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:5 of 8

11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice ftom the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptey Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. Ifthe Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

 

ing below, | certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

8/3 1/2020 s/Jasmine Hester
Debtar |

 

Debtor 2

s/Angela McElroy-Maeruder
Attorney for the Debtor(s)

Form 113 [Rev. 12/1/17] Page 5 of 5
Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:6 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Jasmine Hester )

Ch 13 Case No. 20-10755

DEBTOR (S) )

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing Chapter 13 Plan and

Motion and Notice of Chapter 13 Bankruptcy Case by placing same in the United States mail with
proper postage affixed thereon to insure delivery, addressed as follows:

SEE ATTACHED MATRIX

[hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:
NA

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

Huon Le
notices(@chp | 3aug.org

Office of the U.S. Trustee
Usipregion2? L.sv.ecfi@usdoj.sov

This 31st day of August, 2020:

S/ Angela McElroy-Magruder

Angela McElroy-Magruder
Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens

512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
Case:20-10755-SDB

Label Matrix for local noticing
ll3J-1

Case 20-10755-SDB

Southern District of Georgia
Augusta

Mon Aug 31 15:23:18 EDT 2020

Cleary West & Huff
1223 George C Wilson Driva
Augusta, GA 30909-4502

Creditors Buraau Assoc
420 College Street
Macon, GA 31201-6707

(p)GLOBAL LENDING SERVICES LLC
1200 BROOKFIELD BLVD STE 300
GREENVILLE SC 29607-6583

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Lanier Collection Agangy
18 Park of Commerce Blvd
Savannah, GA 31405-7410

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Talfair Street

Augusta, GA 30901-2310

Queensborough Bank
PO Box 467
Louisville, GA 30434-0467

ShallPoint fka Ditech
PO Box 10826
Greenville, SC 29603-0826

US Dept of Education
PO Box 16448
Saint Paul, MN 55116-0448

Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:7 of 8

Aldridge Pite
3575 Piedmont Road NE
Atlanta, GA 30305-1636

Cradit Collection Service
PO Box 710
Norwood, MA 02062-0710

Doctors Hospital

c/o Ragurgent Capital Services
PO Box 1927

Greenville, 8C 29602-1927

Jasmine Hester
1617 Oakwood Road
Thomson, GA 30824-4626

Joshua M Ryden

Padgatt Law Group

6267 Old Water Oak Rd, Ste 203
Tallahassee, FL 32312-3858

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Office of the U. 8. Trustee
Johnson Square Businesa Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Ricky Hester
1617 Oakwood Road
Thomson, GA 30824-4626

Sunset Finance

Attn: Servicing Agent/Officer
510 Mountainview Ste 500
Seneca, 8C 29672-2145

University Health
620 13th Street
Augusta, GA 30901-1008

Capital One
PO Box 30281
SLC , UF 84130-0281

Credit Management
6080 Tennyson Pkwy
Ste 100

Plano, TX 75024-6002

Farmers State Bank
115 N Washington Street
Lincolnton, GA 30817-1784

day & Diane Taylor
623 Mt Pleasant Road
Monetta, SC 29105-9550

Lanier
18 Park of Commerce Blyde
Savannah, GA 31405-7410

McDuffie County Hospital
521 Hill STreat SW
Thomson, GA 30824

Quantum3 Group

CF Medical

PO Box 788

Kirkland, WA 98083-0788

Santander

1601 Elm Street

Ste 800

Dallas, TX 75201-7260

US Auto Finance

824 N Market Street

Ste 220

Wilmington, DE 19801-3024
Case:20-10755-SDB Doc#:6 Filed:08/31/20 Entered:08/31/20 15:38:38 Page:8 of 8

The preferred mailing address (p) above has bean substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4) =

Global Lending

1200 Brookfield Blvd
Ste 300

Greenville, 8C 29607

Jefferson Capital Systems
PO Box 7999
St Cloud, MN 56302

End of Label Matrix

Mailable recipients 28
Bypassed recipients 0
Total 28
